DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 11/18/2021, with respect to claim 17 and its dependent claims have been fully considered and are persuasive.  The 103 rejections of claim 17 and its dependent claims have been withdrawn.

Allowable Subject Matter
Claims 17-28 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance: The amendments and arguments filed 10/18/2021 and refiled 11/18/2021 with respect to claim 17 were deemed to define beyond the prior art of recorded as recorded in the interview summary 11/02/2021. The present prior art of record does not disclose or suggest a bulk dispensing system which automatically prints a label based on the change in weight of the dispensing container in combination with the remaining claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655